DETAILED ACTION
Claims 1-17 are pending.
Election/Restrictions
Claims 8, 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 November 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 1, the “a generally cylindrical anode tube coupled to the control unit and disposed along a mechanical axis; and a cathode plate, comprising: a first surface; a second surface disposed opposite the first surface, the first surface being planar and perpendicular to the mechanical axis; and an additional material extending from the second surface, wherein the cathode plate is located in proximity to the generally cylindrical anode tube, wherein the first surface is in closer proximity to the generally cylindrical anode tube than the second surface, wherein the additional material is contained within a footprint defined by and projected to the cathode plate from an open end of the generally cylindrical anode tube along an axis.” The claimed elements appear separately in applicant’s fig 6 and applicant’s fig 1. There is no figure where all claimed elements are drawn together. Similarly claim 10 dependent on claim 9 includes the cathode plate and extra material in the same embodiment with anode tubes comprising several deflection plates. The claimed elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 9-11 are objected to because of the following informalities:
Claim 9 recites in the last phrase “a cathode plate immediately adjacent an end each generally cylindrical anode tube in the plurality of generally cylindrical anode tubes.” Insert the word “of” into “an end _of_ each generally cylindrical anode tube.”
Claim 10 recites “the cathode plate is located in proximity to each generally cylindrical anode tube,” while claim 9 recites, “a cathode plate immediately adjacent an end each generally cylindrical anode tube.” Are “proximity” and “immediately adjacent” meant to convey the same relationship. Is “proximity” meant to be a further limitation of “immediately adjacent”? The specification does not clarify the meaning of either term, so a plain meaning is applied. Those plain meanings are too similar to indicate to a person of ordinary skill in the art, what difference the applicant intended to convey.
Claims 3 and 11 recite “a centerline that is offset with the mechanical axis.” Change “offset with the mechanical axis” to “offset from the mechanical axis” (See Applicant’s filed specification, para 0045-0046). The term “offset with” indicates that the centerline moves “with” the mechanical axis. The term “offset from” indicates that the centerline is not on the mechanical axis.
   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "located in proximity" in claims 1 and 10 is a relative term which renders the claim indefinite.  The term "proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1 and 10 recite “the cathode plate is located in proximity to [the / each] generally cylindrical anode tube.” The plain meaning of proximity is physical nearness, there is no indication of the relative degree of nearness claimed. Examiner notes that later in both claims 1 and 10, “closer proximity” is used without any ambiguity. However the second usage of “closer proximity” does not clarify what is meant by “proximity" earlier in the claims. As a result of their dependency, claims 2-8 and 11-13 are correspondingly rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,665,437. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and instant application differ with two limitations and those differences comprise elements considered obvious under case law (See MPEP 2144). First, the patent and the instant application differ in the number of deflection plates which consist an anode tube. Second, the patent and the instant application differ in that the patent recites a limitation on the relative size of the deflection plates to each other; while the instant application does not limit the relative sizes of the deflection plates.
Regarding claim 9, the first difference between patent and instant application. The number of deflection plates in the anode tube is obvious as a duplication of parts (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Hazra held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, the patent recites an anode tube consisting of three deflection plates, the instant application recites an anode tube consisting of four deflection plates. In both cases, the deflection plates steer the trajectory of an accelerated ion (See Specification filed 28 June 2021, para 0005, 0035, 0038).
Regarding the second difference between patent and instant application. The relative size of three deflection plates “substantially equivalent in size and shape,” is an obvious change in size/proportion (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)).  Gardner held that changes in size/proportion are obvious when changes in the relative dimensions would not perform differently.  In this case, the patent recites the deflection plates are of substantially equivalent size and shape, while the instant application does not limit the relative size of the plates. In both cases, the deflection plates steer the trajectory of an accelerated ion (See Specification filed 28 June 2021, para 0005, 0035, 0038), and there is no indication that the device would function differently with a change to the plate’s relative size/proportion.
Since the differences between the patented case and the instant case amount to elements that are obvious under case law; and there is no indication that the differences result in the devices functioning differently, the instant claims are rejected under the non-statutory double patenting doctrine. Claims 10-13 as dependent on claim 9 are correspondingly rejected as dependent on claim 9.
Claim 5 (dependent on claims 1, 3, and 4) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 (dependent on claim 1) of U.S. Patent No. 10,665,437 in view of Lamont (US 3452923). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and instant application differ with three limitations and those differences comprise elements considered obvious under case law (See MPEP 2144) and in combination with prior art. First, the patent and the instant application differ in the number of deflection plates which consist an anode tube. Second, the patent and the instant application differ in that the patent recites a limitation on the relative size of the deflection plates to each other; while the instant application does not limit the relative sizes of the deflection plates. Third, the patent and the instant application differ in that the additional material extending from the cathode plate extends from the first surface toward the anode tube in the patent; while in the instant application, the additional material extends from the cathode plate second surface away from the anode tube.
Regarding the first and second difference, refer to the analysis for claim 9 above.
Regarding the third difference. The direction that the additional material on the cathode plate extending away from the anode tube is obvious under the double patent (US 10,665,437) in view of Lamont. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the cathode plate 10 with vanes 12 extending away from the anode tube of Lamont to replace the cathode plate with extra material extending toward the anode tube of the double patent (US 10,665,437) in order to capture sputtered material for the expected result of pumping in a getter-ion pump (Lamont, c 2 l 27-47).  
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,665,437 in view of Lamont (US 3452923). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and instant application differ with two limitations and those differences comprise elements considered obvious under case law (See MPEP 2144). First, the patent and the instant application differ in the number of deflection plates which consist an anode tube. Second, the patent and the instant application differ in that the patent recites a limitation on the relative size of the deflection plates to each other; while the instant application does not limit the relative sizes of the deflection plates. Regarding the first and second difference, refer to the analysis for claim 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lamont (US 3,452,923) in view of Watanabe (US 2009/0134018).
Regarding claim 1, Lamont discloses an ion pump system (ion pump, c 3 l 30), comprising: a power source (power source that maintains -4kv and -2 kv, c 3 l 50-53) …; a generally cylindrical anode tube (fig 2 anode tube 4, c3 l 37) coupled to the control unit and disposed along a mechanical axis (fig 2, axis of rotation of tube 4, that aligns with the holes through plate 5 and plate 10); and a cathode plate (cathode plate 6, 6’ c 3 l 37, comprising aperture plate 10, c 3 l 75), comprising: a first surface (surface of plate 10 toward tube 4); a second surface (surface of plate 10 with vanes 12, c 4 l 3-5) disposed opposite the first surface, the first surface being planar and perpendicular to the mechanical axis; and an additional material (vanes 12, c 4 l 3-5) extending from the second surface, wherein the cathode plate is located in proximity to the generally cylindrical anode tube (tube 4 and plate 10 are in the same assembly and are generally located near to each other, this fits the plain meaning of “proximity”), wherein the first surface is in closer proximity to the generally cylindrical anode tube than the second surface (side of plate 10 facing tube 4 is closer than the side of plate 10 with fins 12), wherein the additional material is contained within a footprint defined by and projected to the cathode plate from an open end of the generally cylindrical anode tube along an axis (fig 2, fits 12 can be seen under the hole in plate 10 and the hole in plate 5 which align with the cylinder 4).  Lamont does not disclose a control unit.
Watanabe teaches an analogous ion pump (sputter-ion pump, par 0029) with the power source comprising a control unit (controller such as a micro computer that control power source 18 to the cathodes, para 0038).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the control unit of Watanabe into the power circuit of Lamont for the expected result of controlling power to the pump.
Regarding claim 2, Lamont in view of Watanabe teaches the ion pump system of claim 1, wherein the additional material comprises a centerline (Lamont, fig 1 depicts fins 12 that appear to be on the centerline of the anode 4, and parallel with the centerline as well, see annotated drawing below) that is aligned with the mechanical axis of the generally cylindrical anode tube.  

    PNG
    media_image1.png
    642
    683
    media_image1.png
    Greyscale

Annotations on Lamont Fig 1
Regarding claim 3, Lamont in view of Watanabe teaches the ion pump system of claim 1, wherein the additional material comprises a centerline (Lamont, fig 1 depicts fins 12 that are not on the centerline of the anode, see annotated drawing above) that is offset with the mechanical axis of the generally cylindrical anode tube.  
Regarding claim 4, Lamont in view of Watanabe teaches the ion pump system of claim 3, wherein the additional material is provided according to a trajectory of an accelerated ion (Lamont, vanes 12 are placed to capture ions sputtered from anode 4, c 4 l 15-42).  
Regarding claim 6, Lamont teaches the ion pump system of claim 3, wherein a trajectory of an accelerated ion (positive ions are accelerated toward electrodes 5, 5’ and cathode 6, 6’, c 3 l 57-59) is aligned with the mechanical axis of the generally cylindrical anode tube (the direction of travel from anode 4 to plate 6 is along the axis of the cylinder 4, and through the apertures of plate 5 and 10).  


Claims 1, 2, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2003/0132379) in view of Littlejohn (US 6,498,344). 


Regarding claim 1, Li discloses an ion pump system (ions are forced down the drift tube 10, para 0002), comprising: a power source (fig 3, DC voltage source 130 and RF voltage source 150, para 0026) comprising …; a generally cylindrical anode tube (fig 2, ring electrodes 101, 102 - 115 divided into segments 104-107, para 0025-0026)… and disposed along a mechanical axis (Li, central axis of drift tube, para 0008), and a cathode plate (ion collector 160, ion collector is biased according to the potential at the first 101 or last ring electrode 115, para 0027; in cases where it is biased negatively, it is a cathode) comprising: a first surface (Li, fig 2, surface of ion collector 160 closer to the ring electrodes); a second surface (Li, fig2, surface of ion collector 160 that faces away from ring electrodes) disposed opposite the first surface, the first surface (Li, fig 2, inner surface of ion collector 160, para 0027) being planar and perpendicular to the mechanical axis, and an additional material (Li fig 2, a support pillar extends from the second face of the ion collector 160, see diagram below), extending from the second surface (support pillar extends from said second surface), wherein the cathode plate is located in proximity to the generally cylindrical anode tube (ion collector 160 is within the vicinity of ring electrodes within drift tube 110, para 0025), wherein the first surface is in closer proximity to the generally cylindrical anode tube than the second surface (Li, fig 2 ion collector 160 face that faces toward the ring electrodes is closer to ring electrodes than the face that faces away from ring electrodes), wherein the additional material is contained within a footprint (fig 1 and 2 depict a support shaft of ion collector 160 in the center of the collector plate, along the central axis of ring electrodes; it follows that since the central axis of the ring electrodes are within the footprint of each ring electrode, the support shaft of the ion collector is also within the footprint) defined by and projected to the cathode plate from an open end of the generally cylindrical anode tube (fig 2, each ring electrode has faces that that are separate from the ion collector 160 and the other ring electrodes; which fits the plain meaning of open end) along an axis (central axis of ring electrode and drift tube 110, para 0025). 
Li does not explicitly disclose a control unit, the anode tube connected to the control unit
Littlejohn teaches an analogous ion pump (penning cell, c 4 l 1) with analogous electrically isolated electrodes (c 2 l 26-34) to form a trapped ion cell which use an oscillating frequency to match ion mass (c 2 l 9-10, 20-21) and control which ions are ejected / escape from the ion trap (ejection unwanted sample ions to preferentially measure the sample mixture, c 8 l 35-38), wherein the ion pump includes a control unit (electronics package 22 with computer based data system 24, c 3 l 9-14), the anode tube connected to the control unit (electronics package 22 controls the trapped ion cell, c 3 l 9-10). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the electronic control of Littlejohn to control the ion pump system of Li in order to precisely control and monitor the frequencies and charged particles in the system (Littlejohn, c 6 l 20-21) in order to measure those mixtures of ions (id).

    PNG
    media_image2.png
    559
    894
    media_image2.png
    Greyscale

Annotations on Li Fig 1

    PNG
    media_image3.png
    510
    957
    media_image3.png
    Greyscale

Annotations on Li Fig 2
Regarding claim 2, Li in view of Littlejohn discloses the ion pump system of claim 1, wherein the additional material comprises a centerline (Li fig 1 and fig 2, a support pillar extends from the second face of the ion collector 160, said support pillar is depicted as aligned with the drift tube central axis; see diagram below) that is aligned with the mechanical axis of the generally cylindrical anode tube (ring electrodes send ions down a central axis of drift tube toward the collector 160, para 0011). 
Regarding claim 7, Li in view of Littlejohn discloses the ion pump system of claim 1, wherein the generally cylindrical anode tube consists only of a first deflection plate (Li, segment 104, para 0025), a second deflection plate (segment 105, id.), a third deflection plate (segment 106, id.), and a fourth deflection plate (segment 107, id.).
Regarding claim 9, Li discloses an ion pump system (ions are forced down the drift tube 10, para 0002), comprising: a power source (fig 3, DC voltage source 130 and RF voltage source 150, para 0026) comprising …; a plurality of generally cylindrical anode tubes (fig 2, ring electrodes 101, 102 - 115 divided into segments 104-107, para 0025-0026), each generally cylindrical anode tube being disposed adjacent to an adjacent generally cylindrical anode tube in the plurality of generally cylindrical anode tubes (fig 2, the ring electrodes 101, 102, 115 are each next to another ring electrode axially), each generally cylindrical anode tube coupled to the power source (fig 2, electrode segments 104, 105 are connected to the voltage divider 145, segments 105, 107 are attached to voltage divider 140 which are coupled to electrical power AC 150 and DC 130, para 0025 ), each generally cylindrical anode tube consists only of a first deflection plate (fig 2, 104, id.), a second deflection plate (fig 2, 105, id.), a third deflection plate (fig 2, 106, id.), and a fourth deflection plate (fig 2, 107, id.), wherein the first deflection plate is disposed circumferentially adjacent to the second deflection plate and the third deflection plate, wherein the third deflection plate is disposed circumferentially adjacent to the second deflection plate and the fourth deflection plate, wherein the fourth deflection plate is disposed circumferentially adjacent to the first deflection plate, wherein the first deflection plate and the second deflection plate are configured to receive, from the power source, a constant reference voltage (all plates 104-107 receive equal DC voltages, para 0028), and wherein the third deflection plate and the fourth deflection plate are configured to receive, from the power source, a time variant voltage (all plates 104-107 receive a.c. potentials 180 degrees out of phase to adjacent segments, para 0028); and a cathode plate (ion collector 160, ion collector is biased according to the potential at the first 101 or last ring electrode 115, para 0027; in cases where it is biased negatively, it is a cathode) immediately adjacent an end each generally cylindrical anode tube in the plurality of generally cylindrical anode tubes (ion collector 160 is closer to one face of each ring electrode 101-105; each ring electrode is adjacent to the ion collector because all ring electrodes are within the vicinity of each other within drift tube 110, para 0025; examiner notes that “immediately adjacent” is not defined by applicant’s specification, a plain meaning indicating proximity will be applied).
Li does not explicitly disclose a control unit.
Littlejohn teaches an analogous ion pump (penning cell, c 4 l 1) with analogous electrically isolated electrodes (c 2 l 26-34) to form a trapped ion cell which use an oscillating frequency to match ion mass (c 2 l 9-10, 20-21) and control which ions are ejected / escape from the ion trap (ejection unwanted sample ions to preferentially measure the sample mixture, c 8 l 35-38), wherein the ion pump includes a control unit (electronics package 22 with computer based data system 24, c 3 l 29-14). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the electronic control of Littlejohn to control the ion pump system of Li in order to precisely control and monitor the frequencies and charged particles in the system (Littlejohn, c 6 l 20-21) in order to measure those mixtures of ions (id).
Regarding claim 10, Li in view of Littlejohn teaches the ion pump system of claim 9, wherein the cathode plate (Li, ion collector 160, para 0027) comprises: a first surface (Li, fig 2, surface of ion collector 160 closer to the ring electrodes); a second surface (Li, fig2, surface of ion collector 160 that faces away from ring electrodes) disposed opposite the first surface, the first surface (Li, fig 2, inner surface of ion collector 160, para 0027) being planar and perpendicular to a mechanical axis (Li, central axis of drift tube, para 0008) of a generally cylindrical anode tube (Li, fig 2 shows that central axis of ring electrodes is the same as axis of drift tube) in the plurality of generally cylindrical anode tubes; and a plurality of an additional material (Li fig 2, a support pillar extends from the second face of the ion collector 160, said support pillar is a plurality of material because it comprises a collection of molecules or atoms forming that material; see diagram below), each additional material in the plurality of the additional material extending from the second surface (support pillar extends with its constituent molecules away from said second surface), wherein the cathode plate is located in proximity to each generally cylindrical anode tube in the plurality of generally cylindrical anode tubes (ion collector 160 is within the vicinity of ring electrodes within drift tube 110, para 0025), wherein the first surface is in closer proximity to the generally cylindrical anode tube than the second surface (Li, fig 2 ion collector 160 face that faces toward the ring electrodes is closer to ring electrodes than the face that faces away from ring electrodes), wherein the additional material is contained within a footprint (fig 1 and 2 depict a support shaft of ion collector 160 in the center of the collector plate, along the central axis of ring electrodes; it follows that since the central axis of the ring electrodes are within the footprint of each ring electrode, the support shaft of the ion collector is also within the footprint) defined by and projected to the cathode plate from an open end of the generally cylindrical anode tube (fig 2, each ring electrode has faces that that are separate from the ion collector 160 and the other ring electrodes; which fits the plain meaning of open end) along an axis (central axis of ring electrode and drift tube 110, para 0025). 
Claims 3-6, and 11-13 and rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Littlejohn in view of Lamont.
Regarding claim 3, Li in view of Littlejohn teaches the ion pump system of claim 1. Li in view of Littlejohn does not teach wherein the additional material comprises a centerline that is offset with the mechanical axis of the generally cylindrical anode tube.  
Lamont teaches wherein the additional material comprises a centerline (fig 1 depicts fins 12 that are not on the centerline of the anode, see annotated drawing above) that is offset with the mechanical axis of the generally cylindrical anode tube.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the ion collector 60 of Li in view of Littlejohn with the cathode plate with fins of Lamont in order to avoid “severe localized deterioration of the cathode” by the “high ion intensities along the axis of the anode,” (Lamont, c 2 l 5-5-9). 
Regarding claim 4, Li in view of Littlejohn in view of Lamont teaches the ion pump system of claim 3, wherein the additional material is provided according to a trajectory (Li, ions drift toward the collector 60, para 0050) of an accelerated ion (Li, accelerated ions drifting toward the ion collector 160 are also drifting toward the attached support pillar). 
Regarding claim 5, Li in view of Littlejohn in view of Lamont teaches the ion pump system of claim 4, wherein each generally cylindrical anode tube is configured to steer the trajectory of the accelerated ion toward the additional material (the ring electrodes confine movement of the ions to the central axis, para 0022, 0028; movement along the axis goes toward the collector plate 160; travel time to detection by the collector is used to identify the ion, para 0005, 0031).
Regarding claim 6, Li in view of Littlejohn in view of Lamont discloses the ion pump system of claim 3, wherein a trajectory of an accelerated ion is aligned with the mechanical axis of the generally cylindrical anode tube (ions have a linear trajectory along the central axis of ring electrodes, para 0008, 0011). 
Regarding claim 11, Li in view of Littlejohn teaches the ion pump system of claim 10. Li in view of Littlejohn does not teach wherein the additional material comprises a centerline that is offset with the mechanical axis of the generally cylindrical anode tube.  
Lamont teaches wherein the additional material comprises a centerline (fig 1 depicts fins 12 that are not on the centerline of the anode, see annotated drawing above) that is offset with the mechanical axis of the generally cylindrical anode tube.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the ion collector 60 of Li in view of Littlejohn with the cathode plate with fins of Lamont in order to avoid “severe localized deterioration of the cathode” by the “high ion intensities along the axis of the anode,” (Lamont, c 2 l 5-5-9). 
Regarding claim 12, Li in view of Littlejohn in view of Lamont teaches the ion pump system of claim 11, wherein the additional material is provided according to a trajectory (Li, ions drift toward the collector 60, para 0050) of an accelerated ion (Li, accelerated ions drifting toward the ion collector 160 are also drifting toward the attached support pillar). 
Regarding claim 13, Li in view of Littlejohn in view of Lamont teaches the ion pump system of claim 12, wherein each generally cylindrical anode tube is configured to steer the trajectory of the accelerated ion toward the additional material (the ring electrodes confine movement of the ions to the central axis, para 0022, 0028; movement along the axis goes toward the collector plate 160; travel time to detection by the collector is used to identify the ion, para 0005, 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746        

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746